Exhibit 10.54
     THIS WARRANT AND THE SECURITIES PURCHASABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, UNLESS
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
ALEXZA PHARMACEUTICALS, INC.
WARRANT
dated as of October 5, 2009
     THIS CERTIFIES THAT, for value received, [                    ] or its
successors or permitted assigns (such Person and such successors and assigns
each being the “Warrant Holder” with respect to the Warrant held by it), at any
time and from time to time on any Business Day on or prior to 5:00 p.m. (New
York City time), on the Expiration Date (as herein defined), is entitled (a) to
subscribe for the purchase from Alexza Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), [                    ] Shares at a price per Share
equal to the Exercise Price (as herein defined), and (b) to the other rights set
forth herein; provided that the number of Shares issuable upon any exercise of
this Warrant and the Exercise Price shall be adjusted and readjusted from time
to time in accordance with Section 5. By accepting delivery hereof, the Warrant
Holder agrees to be bound by the provisions hereof.
     This Warrant (the “Warrant”) is issued as part of a series of similar
Warrants (collectively, the “Warrants”) issued pursuant to that certain
Securities Purchase Agreement, dated as of September 29, 2009, by and among the
Company and the other parties identified therein (the “Purchase Agreement”).
     IN FURTHERANCE THEREOF, the Company irrevocably undertakes and agrees for
the benefit of Warrant Holder as follows:
     Section 1. Definitions and Construction.
     (a) Certain Definitions. As used herein (the following definitions being
applicable in both singular and plural forms):
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person.
     “Appraised Value” means at any time the fair market value thereof
determined in good faith by the Board of Directors of the Company as of a date
which is within ten (10) days of the date as of which the determination is to be
made, subject to the rights of the Requisite Holders pursuant to Section 5(j).
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “Closing Price” means, for any trading day with respect to a Share, (a) the
last reported sale price on such day on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if no such
reported sale takes place on any such day, the average of the closing bid and
asked prices thereon, as reported in The Wall Street Journal, or (b) if such
Shares shall not be listed or admitted to trading on a national securities
exchange, the last reported sales price on the NASDAQ National Market System or,
if no such reported sale takes place on any such day, the average of the closing
bid and asked prices thereon, as reported in The Wall Street Journal, or (c) if
such Shares shall not be quoted on such National Market System nor listed or
admitted to trading on a national securities exchange, then the average of the
closing bid and asked prices, as reported by The Wall Street Journal for the
over-the-

1.



--------------------------------------------------------------------------------



 



counter market; provided that if clause (a), (b), or (c) applies and no price is
reported in The Wall Street Journal for any trading day, then the price reported
in The Wall Street Journal for the most recent prior trading day shall be deemed
to be the price reported for such trading day.
     “Commission” means the Securities and Exchange Commission or any other
Federal agency administering the Securities Act at the time.
     “Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
     “Exercise Amount” means for any number of Warrant Shares as to which this
Warrant is being exercised the product of (i) such number of Warrant Shares
times (ii) the Exercise Price.
     “Exercise Price” means $2.77 per Warrant Share, as adjusted from time to
time pursuant to Section 5.
     “Expiration Date” means October 5, 2016.
     “Initial Holder” means [                    ].
     “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
     “Requisite Holders” means at any time holders of Warrant Shares and
Warrants representing at least two-thirds of the Warrant Shares outstanding or
issuable upon the exercise of all the outstanding Warrants.
     “Securities Act” means the Securities Act of 1933, or any successor Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.
     “Shares” means the Company’s currently authorized common stock, $0.0001 par
value, and stock of any other class or other consideration into which such
currently authorized capital stock may hereafter have been changed.
     “Warrant” means, as the context requires, this warrant and any successor
warrant or warrants issued upon a whole or partial transfer or assignment of any
such Share purchase warrant or of any such successor warrant.
     “Warrant Shares” means the number of Shares issued or issuable upon
exercise of this Warrant as set forth in the introduction hereto, as adjusted
from time to time pursuant to Section 5, or in the case of other Warrants,
issuable upon exercise of those Warrants.
     (b) Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles. When used herein, the term “financial statements” shall
include the notes and schedules thereto. References to fiscal periods are to
fiscal periods of the Company.
     (c) Computation of Time Periods. With respect to the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” Periods of days shall be counted in calendar days unless otherwise
stated.
     (d) Construction. Unless the context requires otherwise, references to the
plural include the singular and to the singular include the plural, references
to any gender include any other gender, the part includes the whole, the term
“including” is not limiting, and the term “or” has, except where otherwise

2.



--------------------------------------------------------------------------------



 



indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Warrant
refer to this Warrant as a whole and not to any particular provision of this
Warrant. Section, subsection, clause, exhibit and schedule references are to
this Warrant, unless otherwise specified. Any reference to this Warrant includes
any and all permitted alterations, amendments, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.
     (e) Exhibits and Schedules. All of the exhibits and schedules attached
hereto shall be deemed incorporated herein by reference.
     (f) No Presumption Against Any Party. Neither this Warrant nor any
uncertainty or ambiguity herein or therein shall be construed or resolved using
any presumption against any party hereto or thereto, whether under any rule of
construction or otherwise. On the contrary, this Warrant has been reviewed by
each of the parties and their counsel and, in the case of any ambiguity or
uncertainty, shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.
     Section 2. Exercise of Warrant.
     (a) Exercise and Payment. The Warrant Holder may exercise this Warrant in
whole or in part, at any time or from time to time on any Business Day on or
prior to the Expiration Date, by delivering to the Company a duly executed
notice (a “Notice of Exercise”) in the form of Exhibit A and by payment to the
Company of the Exercise Price per Warrant Share, at the election of the Warrant
Holder, either (a) by wire transfer of immediately available funds to the
account of the Company in an amount equal to the Exercise Amount, (b) by
receiving from the Company the number of Warrant Shares equal to (i) the number
of Warrant Shares as to which this Warrant is being exercised minus (ii) the
number of Warrant Shares having a value, based on the Closing Price on the
trading day immediately prior to the date of such exercise (or if there is no
such Closing Price, then based on the Appraised Value as of such day), equal to
the Exercise Amount, or (c) any combination of the foregoing. The Company
acknowledges that the provisions of clause (b) are intended, in part, to ensure
that a full or partial exchange of this Warrant pursuant to such clause (b) will
qualify as a conversion, within the meaning of paragraph (d)(3)(ii) of Rule 144
under the Securities Act. At the request of any Holder, the Company will accept
reasonable modifications to the exchange procedures provided for in this Section
in order to accomplish such intent. For all purposes of this Warrant (other than
this Section 2(a)), any reference herein to the exercise of this Warrant shall
be deemed to include a reference to the exchange of this Warrant into Shares in
accordance with the terms of clause (b).
     (b) Effectiveness and Delivery. The Company shall confirm receipt of any
Notice of Exercise delivered pursuant to Section 2(a) within one Business Day of
the receipt thereof. As soon as practicable but not later than three Business
Days after the Company shall have received such Notice of Exercise and payment,
the Company shall execute and deliver or cause to be executed and delivered, in
accordance with such Notice of Exercise, a certificate or certificates
representing the number of Shares specified in such Notice of Exercise, issued
in the name of the Warrant Holder or in such other name or names of any Person
or Persons designated in such Notice of Exercise. Without prejudice to the
holding periods determined under Rule 144 under the Securities Act, this Warrant
shall be deemed to have been exercised and such Share certificate or
certificates shall be deemed to have been issued, and the Warrant Holder or
other Person or Persons designated in such Notice of Exercise shall be deemed
for all purposes to have become a holder of record of Shares, all as of the date
that such Notice of Exercise and payment shall have been received by the
Company.

3.



--------------------------------------------------------------------------------



 



     (c) Surrender of Warrant. The Warrant Holder shall surrender this Warrant
to the Company within five Business Days after it delivers the Notice of
Exercise, and in the event of a partial exercise of the Warrant, the Company
shall execute and deliver to the Warrant Holder, at the time the Company
delivers the Share certificate or certificates issued pursuant to such Notice of
Exercise, a new Warrant for the unexercised portion of the Warrant, but in all
other respects identical to this Warrant.
     (d) Legend. Subject to the provisions of the Purchase Agreement, each
certificate for Warrant Shares issued upon exercise of this Warrant, unless at
the time of exercise such Warrant Shares are registered under the Securities
Act, shall bear the following legend:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
     Any certificate for Warrant Shares issued at any time in exchange or
substitution for any certificate bearing such legend (unless at that time such
Warrant Shares are registered under the Securities Act or otherwise may be
issued without legends in accordance with the terms of the Purchase Agreement or
under Rule 144 under the Securities Act) shall also bear such legend unless, in
the written opinion of counsel selected by the holder of such certificate (who
may be an employee of such holder), which counsel and opinion shall be
reasonably acceptable to the Company, the Warrant Shares represented thereby
need no longer be subject to restrictions on resale under the Securities Act.
     (e) Fractional Shares. The Company shall not be required to issue fractions
of Shares upon an exercise of the Warrant. If any fraction of a Share would, but
for this restriction, be issuable upon an exercise of the Warrant, in lieu of
delivering such fractional Share, the Company shall pay to the Warrant Holder,
in cash, an amount equal to the same fraction times the Closing Price on the
trading day immediately prior to the date of such exercise (or if there is no
such Closing Price, then based on the Appraised Value as of such day).
     (f) Expenses and Taxes. The Company shall pay all expenses, taxes and owner
charges payable in connection with the preparation, issuance and delivery of
certificates for the Warrant Shares and any new Warrants, except that if the
certificates for the Warrant Shares or the new Warrants are to be registered in
a name or names other than the name of the Warrant Holder, funds sufficient to
pay all transfer taxes payable as a result of such transfer shall be paid by the
Warrant Holder at the time of its delivery of the Notice of Exercise or promptly
upon receipt of a written request by the Company for payment.
     (g) Automatic Cashless Exercise. To the extent that the Closing Price on
the trading day immediately prior to the Expiration Date (or if there is no such
Closing Price, then based on the Appraised Value as of such day) is greater than
the Exercise Price and there has not been an exercise by the Warrant Holder
pursuant to Section 2(a) hereof, any portion of the Warrant that remains
unexercised shall be exercised automatically in whole (not in part), upon the
Expiration Date. Payment by the Warrant Holder upon such automatic exercise
shall be in the form of the Warrant Holder receiving from the Company the number
of Warrant Shares equal to (i) the number of Warrant Shares as to which this
Warrant is being automatically exercised minus (ii) the number of Warrant Shares
having a value, based on the Closing Price on the trading day immediately prior
to the date of such automatic exercise (or if there is no such Closing Price,
then based on the Appraised Value as of such day), equal to the Exercise Amount.

4.



--------------------------------------------------------------------------------



 



     Section 3. Investment Representation. By accepting the Warrant, the Warrant
Holder represents that it is acquiring the Warrant for its own account and not
with the view to any sale or distribution, that the Warrant Holder will not
offer, sell or otherwise dispose of the Warrant or the Warrant Shares except
under circumstances as will not result in a violation of applicable securities
laws, and that the Warrant Holder is an “accredited investor” as that term is
defined in Rule 501 under the Securities Act.
     Section 4. Validity of Warrant and Issuance of Shares.
     (a) The Company represents and warrants that this Warrant has been duly
authorized, is validly issued, and constitutes the valid and binding obligation
of the Company and is enforceable against the Company in accordance with its
terms.
     (b) The Company further represents and warrants that on the date hereof it
is duly authorized and reserved, and the Company hereby agrees that it will at
all times until the Expiration Date have duly authorized and reserved, such
number of Shares as will be sufficient to permit the exercise in full of the
Warrant, and that all such Shares are and will be duly authorized and, when
issued upon exercise of the Warrant, will be validly issued, fully paid and
non-assessable, and free and clear of all security interests, claims, liens,
equities and other encumbrances.
     Section 5. Adjustment Provisions. The Exercise Price in effect at any time,
and the number of Warrant Shares that may be purchased upon any exercise of the
Warrant, shall be subject to change or adjustment as follows:
     (a) Share Reorganization. If the Company shall subdivide its outstanding
Shares into a greater number of Shares, by way of a stock split, stock dividend
or otherwise, or consolidate its outstanding Shares into a smaller number of
Shares (any such event being herein called a “Share Reorganization”), then
(i) the Exercise Price shall be adjusted, effective immediately after the
effective date of such Share Reorganization, to a price determined by
multiplying the Exercise Price in effect immediately prior to such effective
date by a fraction, the numerator of which shall be the number of Shares
outstanding on such effective date before giving effect to such Share
Reorganization and the denominator of which shall be the number of Shares
outstanding after giving effect to such Share Reorganization, and (ii) the
number of Shares subject to purchase upon exercise of this Warrant shall be
adjusted, effective at such time, to a number determined by multiplying the
number of Shares subject to purchase immediately before such Share
Reorganization by a fraction, the numerator of which shall be the number of
Shares outstanding after giving effect to such Share Reorganization and the
denominator of which shall be the number of Shares outstanding immediately
before giving effect to such Share Reorganization.
     (b) Special Distributions. If the Company shall issue or distribute to any
holder or holders of Shares evidences of indebtedness, any other securities of
the Company or any cash, property or other assets (excluding a Share
Reorganization), whether or not accompanied by a purchase, redemption or other
acquisition of Shares (any such nonexcluded event being herein called a “Special
Distribution”), then the Warrant Holder shall be entitled to a pro-rata share of
such Special Distribution as though the Warrant Holder had fully exercised this
Warrant immediately prior to the record date for such Special Distribution, and
the Company shall pay or distribute such pro-rata share to Warrant Holder when
paid or distributed to the holders of the Shares. A reclassification of the
Shares (other than a change in par value, or from par value to no par value or
from no par value to par value) into shares of any other class of stock shall be
deemed to be a distribution by the Company to the holders of its Shares of such
class of stock and, if the outstanding Shares shall be changed into a larger or
smaller number of Shares as part of such reclassification, a Share
Reorganization.

5.



--------------------------------------------------------------------------------



 



     (c) Capital Reorganization. Without limiting any of the other provisions
hereof, if any (i) capital reorganization; (ii) reclassification of the capital
stock of the Company; (iii) merger, consolidation or reorganization or other
similar transaction or series of related transactions which results in the
voting securities of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of or economic
interests in the Company or such surviving or acquiring entity outstanding
immediately after such merger, consolidation or reorganization; (iv) sale,
lease, license, transfer, conveyance or other disposition of all or
substantially all of the assets of the Company; (v) sale of shares of capital
stock of the Company, in a single transaction or series of related transactions,
representing at least 50% of the voting power of the voting securities of or
economic interests in the Company; or (vi) the acquisition by any “person”
(together with his, her or its Affiliates) or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) acquires, directly or indirectly,
the beneficial ownership (as such term is defined in Rule 13d-3 promulgated
under the Exchange Act) of outstanding shares of capital stock and/or other
equity securities of the Company, in a single transaction or series of related
transactions (including, without limitation, one or more tender offers or
exchange offers), representing at least 50% of the voting power of or economic
interests in the then outstanding shares of capital stock of the corporation
(each of (i)-(vi) above a “Corporate Reorganization”) shall be effected, then
the Company shall use its commercially reasonable efforts to ensure that lawful
and adequate provision shall be made whereby each Warrant Holder shall
thereafter continue to have the right to purchase and receive upon the basis and
upon the terms and conditions herein specified and in lieu of the Warrant Shares
issuable upon exercise of the Warrants held by such Warrant Holder, shares of
stock in the surviving or acquiring entity (“Acquirer”), as the case may be,
such that the aggregate value of the Warrant Holder’s warrants to purchase such
number of shares, where the value of each new warrant to purchase one share in
the Acquirer is determined in accordance with the Black-Scholes Option Pricing
formula set forth in Appendix (A) hereto, is equivalent to the aggregate value
of the Warrants held by such Warrant Holder, where the value of each Warrant to
purchase one share in the Company is determined in accordance with the
Black-Scholes Option Pricing formula set forth Appendix (B) hereto. Furthermore,
the new warrants to purchase shares in the Acquirer referred to herein shall
have the same expiration date as the Warrants, and shall have a strike price,
KAcq, that is calculated in accordance with Appendix (A) hereto. For the
avoidance of doubt, if the surviving or acquiring entity, as the case may be, is
a member of a consolidated group for financial reporting purposes, the
“Acquirer” shall be deemed to be the parent of such consolidated group for
purposes of this Section 5(c) and Appendix (A) hereto.
Moreover, appropriate provision shall be made with respect to the rights and
interests of each Warrant Holder to the end that the provisions hereof
(including, without limitation, provision for adjustment of the Warrant Price)
shall thereafter be applicable, as nearly equivalent as may be practicable in
relation to any shares of stock thereafter deliverable upon the exercise
thereof. The Company shall not effect any such Corporate Reorganization unless
prior to or simultaneously with the consummation thereof the successor
corporation resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume by written instrument, reasonably deemed by the Board of
Directors of the Company and the Requisite Holders to be satisfactory in form
and substance, the obligation to deliver to the holder of the Warrants, at the
last address of such holder appearing on the books of the Company, such shares
of stock, as, in accordance with the foregoing provisions, such holder may be
entitled to purchase, and the other obligations under these Warrants. The
provisions of this Section 5(c) shall similarly apply to successive Corporate
Reorganizations. If the Company, in spite of using its commercially reasonable
efforts, is unable to cause these Warrants to continue in full force and effect
until the Expiration Date in connection with any Corporate Reorganization, then
the Company shall pay the Warrant Holders an amount per Warrant to purchase one
share in the Company that is calculated in accordance with the Black-Scholes
Option Pricing formula set forth in Appendix (B) hereto. Such payment shall be
made in cash in the event that the Corporate

6.



--------------------------------------------------------------------------------



 



Reorganization results in the shareholders of the Company receiving cash from
the Acquirer at the closing of the transaction, and shall be made in shares of
the Company (with the value of each share in the Company is determined according
to SCorp in Appendix (B) hereto) in the event that the Corporate Reorganization
results in the shareholders of the Company receiving shares in the Acquirer or
other entity at the closing of the transaction. In the event that the
shareholders of the Company receive both cash and shares at the closing of the
transaction, such payment to the Warrant Holders shall be also be made in both
cash and shares in the same proportion as the consideration received by the
shareholders.
     (d) Adjustment Rules.
          (i) Any adjustments pursuant to this Section 5 shall be made
successively whenever any event referred to herein shall occur, except that,
notwithstanding any other provision of this Section 5, no adjustment shall be
made to the number of Warrant Shares to be delivered to the Warrant Holder (or
to the Exercise Price) if such adjustment represents less than 1% of the number
of Warrant Shares previously required to be so delivered, but any lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which together with any adjustments so
carried forward shall amount to 1% or more of the number of Warrant Shares to be
so delivered.
          (ii) No adjustments shall be made pursuant to this Section 5 in
respect of the issuance of Warrant Shares upon exercise of the Warrant;
          (iii) If the Company shall take a record of the holders of its Shares
for any purpose referred to in this Section 5, then (x) such record date shall
be deemed to be the date of the issuance, sale, distribution or grant in
question and (y) if the Company shall legally abandon such action prior to
effecting such action, no adjustment shall be made pursuant to this Section 5 in
respect of such action.
          (iv) In computing adjustments under this Section 5, (A) fractional
interests in Shares shall be taken into account to the nearest one-thousandth of
a Share, and (B) calculations of the Exercise Price shall be carried to the
nearest one-thousandth of one cent.
     (e) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 5, the Company shall take any action which may be necessary,
including obtaining regulatory approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all Shares which the Warrant Holder is entitled to receive upon exercise of the
Warrant.
     (f) Notice of Adjustment. Not less than 20 days prior to the record date or
effective date, as the case may be, of any action which requires or might
require an adjustment or readjustment pursuant to this Section 5, the Company
shall give notice to the Warrant Holder of such event, describing such event in
reasonable detail and specifying the record date or effective date, as the case
may be, and, if determinable, the required adjustment and computation thereof.
If the required adjustment is not determinable as the time of such notice, the
Company shall give notice to the Warrant Holder of such adjustment and
computation as soon as reasonably practicable after such adjustment becomes
determinable. In connection with any such adjustment or readjustment, at its
sole cost and expense, the Company will also cause independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company) selected by the Company to verify its computations and confirm
that such computations were made in accordance with this Section 5 and, in
connection with the preparation of the Company’s quarterly financial statements
prepare a report setting forth such adjustment or readjustment and showing in
reasonable detail the method of calculation thereof and the facts upon which
such adjustment or readjustment is based, including a statement of (i) the
number of Shares outstanding or deemed to be outstanding, and (ii) the Exercise
Price in effect immediately prior to such

7.



--------------------------------------------------------------------------------



 



issue or sale and as adjusted and readjusted (if required by this Section 5) on
account thereof. The Company will forthwith mail a copy of each such report to
the Warrant Holder and will, upon the written request at any time of the Warrant
Holder, furnish to such holder a like report setting forth the Exercise Price at
the time in effect and showing in reasonable detail how it was calculated. The
Company will also keep copies of all such reports at its office and will cause
the same to be available for inspection at such office during normal business
hours by the Warrant Holder or any prospective purchaser of this Warrant
designated by the Warrant Holder.
     (g) Disputes. Any dispute which arises between the Warrant Holder and the
Company with respect to the calculation of the adjusted Exercise Price or
Warrant Shares issuable upon exercise shall be determined by the independent
auditors of the Company in accordance with the terms of this Warrant, and such
determination shall be binding upon the Company and the holders of the Warrants
and the Warrant Shares if made in good faith and without manifest error.
     (h) Other Actions Affecting Shares.
          (i) Equitable Equivalent. In case any event shall occur as to which
the provisions of this Section 5 set forth above hereof are not strictly
applicable but the failure to make any adjustment would not, or if the
application of the provisions of this Section 5 otherwise would not, in the
opinion of the Warrant Holder, fairly protect the purchase rights represented by
this Warrant in accordance with the essential intent and principles of this
Section 5, then, in each such case, at the request of the Warrant Holder, the
Company shall appoint a firm of independent investment bankers of recognized
national standing (which shall be completely independent of the Company and
shall be satisfactory to the holder or the Requisite Holders), which shall give
their opinion upon the adjustment, if any, on a basis consistent with the
essential intent and principles established in this Section 5, necessary to
preserve the purchase rights of such Warrant Holder represented by this Warrant.
Upon receipt of such opinion, the Company will promptly mail a copy thereof to
the holder of this Warrant and shall make the adjustments described therein.
          (ii) No Avoidance. The Company shall not, by amendment of its
certificate of incorporation or by-laws or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against dilution or other impairment as if the holder was a
shareholder of the Company entitled to the benefit of fiduciary duties afforded
to shareholders under Delaware law.
     (i) Adjustment of Par Value. If for any reason (including the operation of
the adjustment provisions set forth in this Warrant), the Exercise Price on any
date of exercise of this Warrant shall not be lawful and adequate consideration
for the issuance of the relevant Warrant Shares, then the Company shall take
such steps as are necessary (including the amendment of its certificate of
incorporation so as to reduce the par value of the Shares) to cause such
Exercise Price to be adequate and lawful consideration on the date the payment
thereof is due, but if the Company shall fail to take such steps, then the
Company acknowledges that the Warrant Holder shall have been damaged by the
Company in an amount equal to an amount, which, when added to the total Exercise
Price for the relevant Warrant Shares, would equal lawful and adequate
consideration for the issuance of such Warrant Shares, and the Company
irrevocably agrees that if the Warrant Holder shall then forgive the right to
recover such damages from the Company, such forgiveness shall constitute, and
Company shall accept such forgiveness as, additional lawful consideration for
the issuance of the relevant Warrant Shares.

8.



--------------------------------------------------------------------------------



 



     (j) Appraisal.
          (i) If the Requisite Holders shall, for any reason whatsoever,
disagree with the Company’s determination of the Appraised Value of a Share,
then such holders shall by notice to the Company (an “Appraisal Notice”) given
within sixty (60) days after the Company notifies the holders of such
determination, elect to dispute such determination, and such dispute shall be
resolved as set forth in clause (ii) of this Section.
          (ii) The Company shall within ten (10) days after an Appraisal Notice
shall have been given, engage an independent investment bank of national repute
(the “Appraiser”) selected by the Requisite Holders and retained pursuant to an
engagement letter between the Company and the Appraiser with respect to such
valuation in form and substance reasonably acceptable to Requisite Holders, to
make an independent determination of the Appraised Value of a Share; such value
shall be determined without deduction for (a) liquidity considerations,
(b) minority shareholder status, or (c) any liquidation or other preference or
any right of redemption in favor of any other equity securities of the Company.
The costs of engagement of such investment bank for any such determination of
Appraised Value shall be paid by the Company.
     Section 6. Registration Rights and Extension of Expiration Date. The
Warrant Holder is entitled to the benefit of certain registration rights with
respect to the Warrant Shares as provided in the Purchase Agreement, and any
subsequent holder hereof shall be entitled to such rights to the extent provided
in the Purchase Agreement.
     Section 7. Transfer of Warrant. The Warrant Holder upon transfer of the
Warrant must deliver to the Company a duly executed Warrant Assignment in the
form of Exhibit B and upon surrender of this Warrant to the Company, the Company
shall execute and deliver a new Warrant with appropriate changes to reflect such
Assignment, in the name or names of the assignee or assignees specified in the
Warrant Assignment or other instrument of assignment and, if the Warrant
Holder’s entire interest is not being transferred or assigned, in the name of
the Warrant Holder, and upon the Company’s execution and delivery of such new
Warrant, this Warrant shall promptly be cancelled; and provided that any
assignee shall have all of the rights of an Initial Holder hereunder. The
Company shall pay any transfer tax imposed in connection with such assignment
(if any). Any transfer or exchange of this Warrant shall be without charge to
the Warrant Holder (except as provided above with respect to transfer taxes, if
any) and any new Warrant issued shall be dated the date hereof.
     Section 8. Assistance in Disposition of Warrant or Warrant Shares.
Notwithstanding any other provision herein, in the event that it becomes
unlawful for the Warrant Holder to continue to hold the Warrant, in whole or in
part, or some or all of the Shares held by it, or restrictions are imposed on
any the Warrant Holder by any statute, regulation or governmental authority
which, in the judgment of the Warrant Holder, make it unduly burdensome to
continue to hold the Warrant or such Shares, the Warrant Holder may sell or
otherwise dispose of the Warrant (subject to the restrictions on transfer
provided in Section 7) or its Shares, and the Company agrees to provide
reasonable assistance to the Warrant Holder in disposing of the Warrant and such
Shares in a prompt and orderly manner and, at the request of the Warrant Holder,
to provide (and authorize the Warrant Holder to provide) financial and other
information concerning the Company to any prospective purchaser of the Warrant
or Shares owned by the Warrant Holder.
     Section 9 Identity of Transfer Agent. The Transfer Agent for the Shares is
Mellon Investor Services LLC. Upon the appointment of any subsequent transfer
agent for the Shares, the Company will mail to the Warrant Holder a statement
setting forth the name and address of such transfer agent.

9.



--------------------------------------------------------------------------------



 



     Section 10. Covenants. The Company agrees that:
     (a) Information. So long as this Warrant remains outstanding or any Initial
Holder holds any Warrant Shares, the Company will deliver to the Warrant Holder
(or Initial Holder) upon the request of such Warrant Holder (or Initial Holder):
          (i) as soon as available and in any event within 120 days after the
end of each fiscal year, an audited consolidated balance sheet of the Company
and its consolidated subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, of cash flows, and of changes in
shareholders’ equity for such fiscal year, prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on without qualification by public accountants of nationally
recognized standing;
          (ii) as soon as available but not later than 45 days after the end of
each fiscal quarter, a consolidated balance sheet of the Company as of the end
of such fiscal quarter, and the related consolidated statements of income, cash
flows, and changes in shareholders’ equity for such fiscal quarter and for the
portion of the fiscal year ended at the end of such fiscal quarter, prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except for normal, recurring adjustments or to
the extent that such financial statements do not include footnotes or as
otherwise noted therein, and setting forth, in each case, in comparative form
the figures for the corresponding fiscal quarter and the corresponding portion
of the previous fiscal year;
          (iii) promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and to the extent the Company is required by law or
pursuant to the terms of any outstanding indebtedness of the Company to prepare
such reports, any annual reports, quarterly reports and other periodic reports
pursuant to Section 13 or 15(d) of the Exchange Act actually prepared by the
Company as soon as available; and
          (iv) promptly, upon the issuance thereof, all statements and notices
sent to the Company’s shareholders.
     (b) Maintenance of Business. The Company (i) will, and will cause each of
its subsidiaries to, continue, to engage in the business the Company and its
subsidiaries are engaged in as of the date hereof and business activities
substantially related thereto, (ii) will not, and will not permit any of its
subsidiaries to, expand into any other lines of business except those lines of
business in which they are engaged in as of the date hereof, and as
substantially related thereto, (iii) will preserve, renew, and keep in full
force and effect, and will, and will cause each of its subsidiaries to,
preserve, renew, and keep in full force and effect, its existence as a limited
liability company and all material rights, privileges, and franchises necessary
or desirable in the customary conduct of business, and (iv) will not, and will
not permit any of its subsidiaries to, consolidate with or merge with or into
any other Person or take any action in furtherance thereof.
     (c) Securities Filings; Rules 144 & 144A. The Company will (i) file any
reports required to be filed by it under the Securities Act, the Exchange Act or
the rules and regulations adopted by the Commission thereunder, (ii) use its
commercially reasonable efforts to cooperate with the Warrant Holder and each
holder of Warrant Shares in supplying such information concerning the Company as
may be necessary for the Warrant Holder or holder of Warrant Shares to complete
and file any information reporting forms currently or hereafter required by the
Commission as a condition to the availability of an exemption from the
Securities Act for the sale of any Warrants or Warrant Shares, (iii) take such
further action as the Warrant Holder may reasonably request to the extent
required from time to time to enable

10.



--------------------------------------------------------------------------------



 



the Warrant Holder to sell Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 or
144A under the Securities Act, as such Rules may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission, and
(iv) upon the request of the Warrant Holder, deliver to the Warrant Holder a
written statement as to whether it has complied with such reporting
requirements; provided that this subsection (c) shall not require the Company to
make any filing under the Securities Act or Exchange Act which the Company is
not otherwise obligated to make.
     (d) Obtaining of Governmental Approvals and Stock Exchange Listings. The
Company will, at its own expense, (i) obtain and keep effective any and all
permits, consents and approvals of governmental agencies and authorities which
may from time to time be required of the Company in order to satisfy its
obligations hereunder, and (ii) take all action which may be necessary so that
the Warrant Shares, immediately upon their issuance upon the exercise of the
Warrants, will be listed on each securities exchange, if any, on which the
Shares are then listed.
     (e) Inspection and Access. So long as this Warrant remains outstanding or
any Holder holds any Warrant Shares, the Company shall permit any authorized
representatives designated by the Warrant Holder (or Initial Holder) to visit
and inspect any of the properties of the Company and its subsidiaries, including
its and their books of account, and to discuss its and their affairs, finances
and accounts with its and their officers, all at such times as the Warrant
Holder (or Initial Holder) may request.
     (f) Structural Dilution. So long as this Warrant remains outstanding, the
Company shall not permit any of its subsidiaries to issue, sell, distribute or
otherwise grant in any manner (including by assumption) any rights to subscribe
for or to purchase, or any warrants or options for the purchase of any equity
securities of such subsidiary or any securities convertible into or exchangeable
for such equity securities (or any rights to subscribe for or to purchase, or
any warrants or options for the purchase of any such convertible or exchangeable
securities), whether or not immediately exercisable or exercisable prior to the
Expiration Date or thereafter.
     (g) Notices Of Corporate Action. In the event of:
          (i) any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any distribution, or any right to subscribe for, purchase or
otherwise acquire any Shares or any other securities or property, or to receive
any other right, or
          (ii) any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other Person or any transfer of all or
substantially all the assets of the Company to any other Person, or any
Corporate Reorganization, or
          (iii) any voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
     the Company will mail to the Warrant Holder a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, (iii) the
time, if any such time is to be fixed, as of which the holders of record of
Shares (or other securities under Section 5(c)) shall be entitled to exchange
their Shares (or other securities under Section 5(c)) for the securities or
other property deliverable upon such

11.



--------------------------------------------------------------------------------



 



reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up and a description in reasonable
detail of the transaction and (iv) the date of such issuance, together with a
description of the security so issued and the consideration received by the
Company therefor. Such notice shall be mailed at least forty-five (45) days
prior to the date therein specified.
     Section 11. Lost, Mutilated or Missing Warrants. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant, and, in the case of loss, theft or
destruction, upon receipt of indemnification satisfactory to the Company (in the
case of an Initial Holder its unsecured, unbonded agreement of indemnity or
affidavit of loss shall be sufficient) or, in the case of mutilation, upon
surrender and cancellation of the mutilated Warrant, the Company shall execute
and deliver a new Warrant of like tenor and representing the right to purchase
the same aggregate number of Warrant Shares.
     Section 12. Limitation on Exercise. Notwithstanding anything to the
contrary contained herein, the number of Warrant Shares that may be acquired by
the Warrant Holder upon any exercise of this Warrant (or otherwise in respect
hereof) shall be limited to the extent necessary to ensure that, following such
exercise (or other issuance), the total number of Shares then beneficially owned
by the Warrant Holder and any other Persons whose beneficial ownership of Shares
would be aggregated with the Warrant Holder’s for purposes of Section 13(d) of
the Exchange Act, does not exceed 4.999% of the total number of then issued and
outstanding Shares (including for such purpose the Shares issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Warrant Holder that the
Company is not representing to such Warrant Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Warrant Holder is
solely responsible for any schedules required to be filed in accordance
therewith. To the extent that the limitation contained in this Section 12
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by such Warrant Holder) and of which portion of this
Warrant is exercisable shall be in the sole discretion of the Warrant Holder,
and the submission of a Notice of Exercise shall be deemed to be the Warrant
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Warrant Holder) and of which portion of this
Warrant is exercisable, in each case subject to such aggregate percentage
limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 12, in determining the number of outstanding
Shares, the Warrant Holder may rely on the number of outstanding Shares as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s transfer agent setting forth the number
of Shares outstanding. Upon the written request of the Warrant Holder, the
Company shall within three Business Days confirm orally and in writing to such
Warrant Holder the number of Shares. This provision shall not restrict the
number of Shares which a Warrant Holder may receive or beneficially own in order
to determine the amount of securities or other consideration that such Warrant
Holder may receive in the event of a transaction contemplated in Section 5 of
this Warrant. By written notice to the Company, which will not be effective
until the 61st day after such notice is delivered to the Company, the Warrant
Holder may waive the provisions of this Section 12 (but such waiver will not
affect any other holder) to change the beneficial ownership limitation to 9.99%
of the number of Shares outstanding immediately after giving effect to the
issuance of Shares upon exercise of this Warrant, and the provisions of this
Section 12 shall continue to apply. Upon such a change by a Warrant Holder of
the beneficial ownership limitation from such 4.99% limitation to such 9.99%
limitation, the beneficial ownership limitation may not be further waived by
such Warrant Holder.

12.



--------------------------------------------------------------------------------



 



     Section 13. Waivers; Amendments. Any provision of this Warrant may be
amended or waived with (but only with) the written consent of the Company and
the Warrant Holder. No failure or delay of the Company or the Warrant Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereon or the exercise of any other
right or power. No notice or demand on the Company in any case shall entitle the
Company to any other or future notice or demand in similar or other
circumstances. The rights and remedies of the Company and the Warrant Holder
hereunder are cumulative and not exclusive of any rights or remedies which it
would otherwise have.
     Section 14. Miscellaneous.
     (a) Shareholder Rights. The Warrant shall not entitle any Warrant Holder,
prior to the exercise of the Warrant, to any voting rights as a shareholder of
the Company.
     (b) Expenses. The Company shall pay all reasonable expenses of the Warrant
Holder, including reasonable fees and disbursements of counsel, in connection
with the preparation of the Warrant, any waiver or consent hereunder or any
amendment or modification hereof (regardless of whether the same becomes
effective), or the enforcement of the provisions hereof; provided that the
Company shall not be required to pay any expenses of the Warrant Holder arising
solely in connection with a transfer of the Warrant.
     (c) Successors and Assigns. All the provisions of this Warrant by or for
the benefit of the Company or the Warrant Holder shall bind and inure to the
benefit of their respective successors and assigns.
     (d) Severability. In case any one or more of the provisions contained in
this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     (e) Notices. Any notice or other communication hereunder shall be in
writing and shall be sufficient if sent by first-class mail or courier, postage
prepaid, and addressed as follows: (a) if to the Company, addressed to the
Company at its address for notices as set forth below its signature hereon or
any other address as the Company may hereafter notify to the Warrant Holder
and(b) if to the Warrant Holder, addressed to such address as the Warrant Holder
may hereafter from time to time notify to the Company for the purposes of notice
hereunder.
     (f) Equitable Remedies. Without limiting the rights of the Company and the
Warrant Holder to pursue all other legal and equitable rights available to such
party for the other parties’ failure to perform its obligations hereunder, the
Company and the Warrant Holder each hereto acknowledge and agree that the remedy
at law for any failure to perform any obligations hereunder would be inadequate
and that each shall be entitled to specific performance, injunctive relief or
other equitable remedies in the event of any such failure.
     (g) Continued Effect. Rights and benefits conferred on the holders of
Warrant Shares pursuant to the provisions hereof (including Section 6) shall
continue to inure to the benefit of, and shall be enforceable by, such holders,
notwithstanding the surrender of the Warrant to, and its cancellation by, the
Company upon the full or partial exercise or repurchase hereof.

13.



--------------------------------------------------------------------------------



 



     (h) Confidentiality. The Warrant Holder agrees to keep confidential any
proprietary information relating to the Company delivered by the Company
hereunder; provided that nothing herein shall prevent the Warrant Holder from
disclosing such information: (i) to any holder of Warrants or Warrant Shares,
(ii) to any Affiliate of any holder of Warrants or Warrant Shares or any actual
or potential transferee of the rights or obligations hereunder that agrees to be
bound by this Section 14(h), (iii) upon order, subpoena, or other process of any
court or administrative agency or otherwise required by law, (iv) upon the
request or demand of any regulatory agency or authority having jurisdiction over
such party, (v) which has been publicly disclosed, (vi) which has been obtained
from any Person that is not a party hereto or an affiliate of any such party,
(vii) in connection with the exercise of any remedy, or the resolution of any
dispute hereunder, (viii) to the legal counsel or certified public accountants
for any holder of Warrants or Warrant Shares, or (ix) as otherwise expressly
contemplated by this Warrant.
     (i) Governing Law. THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.
     (j) Section Headings. The section headings used herein are for convenience
of reference only and shall not be construed in any way to affect the
interpretation of any provisions of the Warrant.

14.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized signatory as of the day and year first above written.

            Alexza Pharmaceuticals, Inc., a Delaware
corporation
      By         Name:         Title:        

Address for Notices: 2091 Stierlin Court
                                  Mountain View, CA 94043
Facsimile: (650) 944-7999

1



--------------------------------------------------------------------------------



 



Exhibit A to Warrant
Form of Notice of Exercise
                    ,20____
To: Alexza Pharmaceuticals, Inc.
     Reference is made to the Warrant dated October 5, 2009. Terms defined
therein are used herein as therein defined.
     The undersigned, pursuant to the provisions set forth in the Warrant,
hereby irrevocably elects and agrees to purchase                      Shares,
and makes payment herewith in full therefor at the Exercise Price of
$                     in the following form:
                                                            .
     [If the number of Shares as to which the Warrant is being exercised is less
than all of the Shares purchasable thereunder, the undersigned hereby requests
that a new Warrant representing the remaining balance of the Shares be
registered in the name of                     , whose address is:
                                        .]
     The undersigned hereby represents that it is exercising the Warrant for its
own account or the account of an Affiliate and not with the view to any sale or
distribution and that the Warrant Holder will not offer, sell or otherwise
dispose of the Warrant or any underlying Warrant Shares in violation of
applicable securities laws.

            [NAME OF WARRANT HOLDER]
      By:         Name:         Title:  

[ADDRESS OF WARRANT HOLDER]    

 



--------------------------------------------------------------------------------



 



Exhibit B to Warrant
Form of Warrant Assignment
     Reference is made to the Warrant dated October 5, 2009, issued by Alexza
Pharmaceuticals, Inc. Terms defined therein are used herein as therein defined.
     FOR VALUE RECEIVED                      (the “Assignor”) hereby sells,
assigns and transfers all of the rights of the Assignor as set forth in such
Warrant, with respect to the number of Warrant Shares covered thereby as set
forth below, to the Assignee(s) as set forth below:
     Number of Warrant Shares

                              Number of Warrant   Name(s) of Assignee(s)  
Address(es)     Shares  
 
               

     All notices to be given by the Company to the Assignor as Warrant Holder
shall be sent to the Assignee(s) at the above listed address(es), and, if the
number of Shares being hereby assigned is less than all of the Shares covered by
the Warrant held by the Assignor, then also to the Assignor.
     In accordance with Section 7 of the Warrant, the Assignor requests that the
Company execute and deliver a new Warrant or Warrants in the name or names of
the assignee or assignees, as is appropriate, or, if the number of Shares being
hereby assigned is less than all of the Shares covered by the Warrant held by
the Assignor, new Warrants in the name or names of the assignee or the
assignees, as is appropriate, and in the name of the Assignor.
     The undersigned represents that the Assignee has represented to the
Assignor that the Assignee is acquiring the Warrant for its own account or the
account of an Affiliate for investment purposes and not with the view to any
sale or distribution, and that the Assignee will not offer, sell or otherwise
dispose of the Warrant or the Warrant Shares except under circumstances as will
not result in a violation of applicable securities laws.
     Dated:                     , 20___

            [NAME OF ASSIGNOR]
      By:         Name:         Title:        

[ADDRESS OF ASSIGNOR]

 



--------------------------------------------------------------------------------



 



APPENDIX A
Black Scholes Option Pricing formula to be used when calculating the value of
each new warrant to purchase one share in the Acquirer shall be:
(FORMULA) [d69351d6935101.gif]
CAcq = value of each warrant to purchase one share in the Acquirer
SAcq = price of Acquirer’s stock as determined by reference to the average of
the closing prices on the securities exchange or Nasdaq Global Market over the
20-day period ending three trading days prior to the closing of the Corporate
Reorganization described in Section 5(c) if the Acquirer’s stock is then traded
on such exchange or system, or the average of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over the 20-day period
ending three trading days prior to the closing of the Corporate Reorganization
if the Acquirer’s stock is then actively traded in the over-the-counter market,
or the then most recently completed financing if the Acquirer’s stock is not
then traded on a securities exchange or system or in the over-the-counter
market.
TAcq = expiration date of new warrants to purchase shares in the Acquirer =
TCorp
tAcq = date of issue of new warrants to purchase shares in the Acquirer
TAcq-tAcq = time until warrant expiration, expressed in years
s = volatility = annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Acquirer’s stock price on the securities
exchange or Nasdaq Global Market over a 20-day trading period, determined by the
Warrant Holders, that is within the 100-day trading period ending on the trading
day immediately after the public announcement of the Corporate Reorganization
described in Section 5(c) if the Acquirer’s stock is then traded on such
exchange or system, or the annualized standard deviation of daily-log returns
(using a 262-day annualization factor) of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over a 20-day trading
period, determined by the Warrant Holder, that is within the 100-day trading
period ending on the trading day immediately after the public announcement of
the Corporate Reorganization if the Acquirer’s stock is then actively traded in
the over-the-counter market, or 0.6 (or 60%) if the Acquirer’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.
N = cumulative normal distribution function
(FORMULA) [d69351d6935102.gif]
ln = natural logarithm
λ = dividend rate of the Acquirer for the most recent 12-month period at the
time of closing of the Corporate Reorganization.
KAcq = strike price of new warrants to purchase shares in the Acquirer = KCorp *
(SAcq / SCorp)
r = annual yield, as reported by Bloomberg at time tAcq, of the United States
Treasury security measuring the nearest time TAcq
(FORMULA) [d69351d6935103.gif]

 



--------------------------------------------------------------------------------



 



APPENDIX B
Black Scholes Option Pricing formula to be used when calculating the value of
each Warrant to purchase one share in the Company shall be:
(FORMULA) [d69351d6935104.gif]
CCorp = value of each Warrant to purchase one share in the Company
SCorp = price of Company stock as determined by reference to the average of the
closing prices on the securities exchange or Nasdaq Global Market over the
20-day period ending three trading days prior to the closing of the Corporate
Reorganization described in Section 5(c) if the Company’s stock is then traded
on such exchange or system, or the average of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over the 20-day period
ending three trading days prior to the closing of the Corporate Reorganization
if the Company’s stock is then actively traded in the over-the-counter market,
or the then most recently completed financing if the Company’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.
TCorp = expiration date of Warrants to purchase shares in the Company
tCorp = date of public announcement of transaction
TCorp-tCorp = time until Warrant expiration, expressed in years
s = volatility = the annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Company’s stock price on the securities
exchange or Nasdaq Global Market over a 20-day trading period, determined by the
Warrant Holders, that is within the 100-day trading period ending on the trading
day immediately after the public announcement of the Corporate Reorganization
described in Section 5(c) if the Company’s stock is then traded on such exchange
or system, or the annualized standard deviation of daily-log returns (using a
262-day annualization factor) of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over a 20-day trading period,
determined by the Warrant Holder, that is within the 100-day trading period
ending on the trading day immediately after the public announcement of the
Corporate Reorganization if the Company’s stock is then actively traded in the
over-the-counter market, or 0.6 (or 60%) if the Company’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.
N = cumulative normal distribution function
(FORMULA) [d69351d6935105.gif]
ln = natural logarithm
λ = dividend rate of the Company for the most recent 12-month period at the time
of closing of the Corporate Reorganization.
KCorp = strike price of warrant
r = annual yield, as reported by Bloomberg at time tCorp, of the United States
Treasury security measuring the nearest time TCorp
(FORMULA) [d69351d6935106.gif]

 